DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 23 November 2020 and the request for continued examination filed on 23 November 2020. 
Claims 1, 8, 15, 17, and 20 were amended. Claim 20 was previously withdrawn. Claims 1-19 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dee et al. (US 5710743) in view of Ouimet et al. (US 6823317 B1), Hudson et al. (US 2014/0214499 A1), and Jones et al. (US 2012/0285790 A1). 

Regarding Claim 1: Dee discloses a parking pay station media display cap comprising:
a housing comprising a top and four sides forming an interior open at the bottom, at least one side of the housing comprising at least one transparent window (a shell 24 defining a hollow conformation, and having a transparent window 26. See at least Column 6, Lines 5-6. Also: the shell of the electronic module has a first and second spaced apart faces enclosed by a first and second sides and a top portion. See at least Column 3, Lines 39-41. Also see Fig. 4). 
a network communications element configured to receive media via a network (The electronic circuitry has a communication receiver for receiving a message to be displayed on the liquid crystal display screen, and for storing this message in the programmable memory. See at least Column 4, Lines 6-9. Also: the receiver 34 as previously described, may ;
a memory to store the media (The electronic display screen is connected to a programmable memory capable of storing several characters of a complete message, and to an input circuitry for controlling an operation thereof. The electronic circuitry has a communication receiver for receiving a message to be displayed on the liquid crystal display screen, and for storing this message in the programmable memory. See at least Column 4, Lines 3-9); and
d)    at least one media display screen, the at least one media display screen configured to display the media received via the network (the liquid crystal display 36 which exhibits an advertisement message. See at least Column 9, Lines 13-14. Also: The electronic module 20 of the first preferred embodiment also has an electronic liquid crystal display 36 on the front face of the shell 24. The electronic display … is preferably used to promote businesses located near that meter. See at least Column 6, Lines 32-38 and Fig. 3). Also:  An advantage of this third aspect of the present invention is that promotional messages are optionally displayed to users of a conventional parking meter having the electronic module mounted thereon. See at least Column 4, Lines 10-13),
wherein the parking pay station media display cap is configured to be attached to an existing parking pay station (the electronic module is mountable on a conventional meter without modification or attachment to any of the internal components of the conventional parking meter. An installation of the electronic module over a conventional parking meter is thereby effected quickly and without tools, at the parking meter location. See at least Column 2, Line 66 through Column 3 Line 5)

Dee does not explicitly disclose wherein the media is video.
However, Ouimet teaches wherein the media is video (The telecommunications system connecting the central computer to the payment terminals may be used to transmit video advertising data for display on the screens of the payment terminals when the terminals are not in use. A schedule for 
Dee provides a system which displays advertisements at a parking pay station, which upon which the claimed invention’s use of video media can be seen as an improvement. However, Ouimet demonstrates that the prior art already knew of the technique of displaying video media at parking pay stations. One of ordinary skill in the art could have easily modified the system of Dee to display video media. Further, one of ordinary skill in the art would have recognized that the application of the techniques of Ouimet would have predictably resulted in a system which would provide more engaging advertisements at parking pay stations. As such, the application of Ouimet would have been obvious would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Dee and the teachings of Ouimet.

Further, Dee does not explicitly disclose wherein the at least one media display screen has a size of 7 inch or more in a diagonal direction. 
However, Hudson teaches wherein the at least one media display screen has a size of 7 inch or more in a diagonal direction (Referring to FIG. 13, a screen shot of the interactive display screen for a parking meter is shown according to certain embodiments. The touch screen 206 is displaying a screen for the customer user to select a desired amount parking time prior to submission of payment for the selected time duration. See at least [0078]. Also: In one embodiment, the touch screen 206 is an 8-inch high-definition, color touch screen. … Paid advertising can be displayed. See at least [0075]). 
Dee and Ouimet suggests a system which displays video advertisements at a parking pay station, which differs from the claimed invention’s by the substitution of Dee’s screen with unstated size for a 7 or more inch screen. However, Hudson demonstrates that the prior art already knew of using screens more than 7 inches for the display of advertising at parking pay stations. One of ordinary skill in the art could have trivially substituted Hudson’s screen into the system of Dee and Ouimet. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which would display advertisements on a larger screen. As such, the identified 

Further, Dee does not explicitly disclose the display screen as positioned in the interior and visible through the window. 
However, Jones teaches a housing comprising at least one transparent window and a display screen, the display screen positioned in the interior and visible through the window (Cap 73 of outer housing 70 includes a transparent portion or window 74 which allows the user to view the display of electronic meter mechanism 72 when it is locked within outer housing 70. See at least [0064] and Fig. 8B).
Dee, Ouimet, and Hudson suggests a system which displays media at a parking pay station with a display “on the front face” of a housing, upon which the claimed invention’s positioning of a display within a housing and through a transparent window can be seen as an improvement. However, Jones demonstrates that the parking meter prior art was already aware of displays behind transparent windows. One of ordinary skill in the art could have easily applied the housing window technique of Jones to the system of Dee, Ouimet, and Hudson. Further, one of ordinary skill in the art would have recognized that such an application of Jones would have predictably resulted in an improved system where the display screen was protected by the housing window material. As such, the application of Jones would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Dee and the teachings of Ouimet, Hudson, and Jones. 

Further, Dee does not explicitly disclose wherein the existing parking pay station manages multiple parking spaces. 
	However, Jones teaches a parking pay station that manages multiple parking spaces (one or more multi-space parking meters. See at least [0040]).
Dee, Ouimet, Hudson, and Jones suggests a system for providing advertisements at a parking pay station, which differs from the claimed invention by the substitution of Dee’s single space parking pay 

Regarding Claim 2: Dee in view of Ouimet, Hudson, and Jones teaches the above limitations. As previously noted, Dee discloses a media display screen. Dee does not disclose two media display screens. However, Jones teaches two display screens (a first screen viewable from the front of meter mechanism 72 and a second screen viewable from the rear of meter mechanism 72. See at least [0065] and Fig. 1). 
	Dee, Ouimet, Hudson, and Jones suggest a system which displays media received over a network with a single display, upon which the claimed invention’s use of two displays can be seen as an improvement. However, Jones demonstrates that the parking meter prior art was already aware of parking meter systems having two display screens. One of ordinary skill in the art could have easily applied the techniques of Jones to the system of Dee, Ouimet, Hudson, and Jones by incorporating a second display screen for displaying the media of Dee and Ouimet. Further, one of ordinary skill in the art would have recognized that such an application of Jones would have predictably resulted in an improved system which would display promotional messages from both the front and the back of the parking meter system. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Dee and the teaching of Ouimet, Hudson, and Jones. 

Regarding Claim 3: Dee in view of Ouimet, Hudson, and Jones teaches the above limitations. As previously noted in combination with Dee, Jones teaches wherein the display screens comprise a first display screen configured to display to a parking user and a second display screen configured to display to pedestrians (a first screen viewable from the front of meter mechanism 72 and a second screen viewable from the rear of meter mechanism 72. See at least [0065] and Fig. 1). The motivation to combine Dee, Ouimet, Hudson, and Jones is the same as explained under claim 2 above, and is incorporated herein.

Regarding Claim 6: Dee in view of Ouimet, Hudson, and Jones teaches the above limitations. Additionally, Dee discloses one or more sensors (the electronic module 20 of the first preferred embodiment has a vehicle sensor 48 on a rear face thereof to detect the presence of a vehicle in the metered parking space. See at least Column 7, Lines 50-55). 

Regarding Claim 7: Dee in view of Ouimet, Hudson, and Jones teaches the above limitations. Additionally, Dee discloses wherein the one or more sensors comprise a camera, a vehicle sensor, a pedestrian sensor, or a combination thereof (the electronic module 20 of the first preferred embodiment has a vehicle sensor 48 on a rear face thereof to detect the presence of a vehicle in the metered parking space. See at least Column 7, Lines 50-55). 

Regarding Claim 8: Dee discloses a parking pay station comprising:
a network communications element configured to receive media via a network (The electronic circuitry has a communication receiver for receiving a message to be displayed on the liquid crystal display screen, and for storing this message in the programmable memory. See at least Column 4, Lines 6-9. Also: the receiver 34 as previously described, may alternatively be a radio-wave type receiver, or other types of modern receivers capable of receiving a wireless communication. The programming of the memory of the electronic display screen 36 … may thereby be effected from a remote central computer having a wireless communication transmitter. See at least Column 8, Line 63 through Column 9 Line 2); and
a memory to store the media (The electronic display screen is connected to a programmable memory capable of storing several characters of a complete message, and to an input circuitry for controlling 
a media display cap comprising: i) a housing comprising a top and four sides forming an interior, at least one side of the housing comprising at least one transparent window (a shell 24 defining a hollow conformation, and having a transparent window 26. See at least Column 6, Lines 5-6. Also: the shell of the electronic module has a first and second spaced apart faces enclosed by a first and second sides and a top portion. See at least Column 3, Lines 39-41. Also see Fig. 4); and ii) at least one media display screen, the media display screen configured to display the media received via the network (the liquid crystal display 36 which exhibits an advertisement message. See at least Column 9, Lines 13-14. Also: The electronic module 20 of the first preferred embodiment also has an electronic liquid crystal display 36 on the front face of the shell 24. The electronic display … is preferably used to promote businesses located near that meter. See at least Column 6, Lines 32-38 and Fig. 3). Also:  An advantage of this third aspect of the present invention is that promotional messages are optionally displayed to users of a conventional parking meter having the electronic module mounted thereon. See at least Column 4, Lines 10-13).
an existing parking pay station; wherein the media display cap is attached to the existing parking pay station (the electronic module is mountable on a conventional meter without modification or attachment to any of the internal components of the conventional parking meter. An installation of the electronic module over a conventional parking meter is thereby effected quickly and without tools, at the parking meter location. See at least Column 2, Line 66 through Column 3 Line 5)

Dee does not explicitly disclose wherein the media is video.
However, Ouimet teaches wherein the media is video (The telecommunications system connecting the central computer to the payment terminals may be used to transmit video advertising data for display on the screens of the payment terminals when the terminals are not in use. A schedule for presenting advertising video may be provided for displaying ads at specific times of day or at a specific 
Dee provides a system which displays advertisements at a parking pay station, which upon which the claimed invention’s use of video media can be seen as an improvement. However, Ouimet demonstrates that the prior art already knew of the technique of displaying video media at parking pay stations. One of ordinary skill in the art could have easily modified the system of Dee to display video media. Further, one of ordinary skill in the art would have recognized that the application of the techniques of Ouimet would have predictably resulted in a system which would provide more engaging advertisements at parking pay stations. As such, the application of Ouimet would have been obvious would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Dee and the teachings of Ouimet.

	Further, Dee does not explicitly disclose wherein the at least one media display screen has a size of 7 inch or more in a diagonal direction. 
However, Hudson teaches wherein the at least one media display screen has a size of 7 inch or more in a diagonal direction (Referring to FIG. 13, a screen shot of the interactive display screen for a parking meter is shown according to certain embodiments. The touch screen 206 is displaying a screen for the customer user to select a desired amount parking time prior to submission of payment for the selected time duration. See at least [0078]. Also: In one embodiment, the touch screen 206 is an 8-inch high-definition, color touch screen. … Paid advertising can be displayed. See at least [0075]). 
Dee and Ouimet suggests a system which displays video advertisements at a parking pay station, which differs from the claimed invention’s by the substitution of Dee’s screen with unstated size for a 7 or more inch screen. However, Hudson demonstrates that the prior art already knew of using screens more than 7 inches for the display of advertising at parking pay stations. One of ordinary skill in the art could have trivially substituted Hudson’s screen into the system of Dee and Ouimet. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which would display advertisements on a larger screen. As such, the identified substitution would have been obvious would have been obvious to one of ordinary skill in the art before 

	Further, Dee does not explicitly disclose the display screen as positioned in the interior and visible through the window. 
However, Jones teaches a housing comprising at least one transparent window and a display screen, the display screen positioned in the interior and visible through the window (Cap 73 of outer housing 70 includes a transparent portion or window 74 which allows the user to view the display of electronic meter mechanism 72 when it is locked within outer housing 70. See at least [0064] and Fig. 8B).
Dee, Ouimet, and Hudson suggests a system which displays media at a parking pay station with a display “on the front face” of a housing, upon which the claimed invention’s positioning of a display within a housing and through a transparent window can be seen as an improvement. However, Jones demonstrates that the parking meter prior art was already aware of displays behind transparent windows. One of ordinary skill in the art could have easily applied the housing window technique of Jones to the system of Dee, Ouimet, and Hudson. Further, one of ordinary skill in the art would have recognized that such an application of Jones would have predictably resulted in an improved system where the display screen was protected by the housing window material. As such, the application of Jones would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Dee and the teachings of Ouimet, Hudson, and Jones. 

Further, Dee does not explicitly disclose wherein the existing parking pay station manages multiple parking spaces. 
However, Jones teaches a parking pay station that manages multiple parking spaces (one or more multi-space parking meters. See at least [0040]).
Dee, Ouimet, Hudson, and Jones suggests a system for providing advertisements at a parking pay station, which differs from the claimed invention by the substitution of Dee’s single space parking pay station for a multi-space parking pay station. However, Jones demonstrates that the prior art already 

Regarding Claim 9: Dee in view of Ouimet, Hudson, and Jones teaches the above limitations. As previously noted, Dee discloses a media display screen. Dee does not disclose two media display screens. However, Jones teaches two display screens (a first screen viewable from the front of meter mechanism 72 and a second screen viewable from the rear of meter mechanism 72. See at least [0065] and Fig. 1). 
	Dee, Ouimet, Hudson, and Jones provide a system which displays media received over a network with a single display, upon which the claimed invention’s use of two displays can be seen as an improvement. However, Jones demonstrates that the parking meter prior art was already aware of parking meter systems having two display screens. One of ordinary skill in the art could have easily applied the techniques of Jones to the system of Dee, Ouimet, Hudson, and Jones by incorporating a second display screen for displaying the media of Dee and Ouimet. Further, one of ordinary skill in the art would have recognized that such an application of Jones would have predictably resulted in an improved system which would display promotional messages from both the front and the back of the parking meter system. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Dee and the teaching of Ouimet, Hudson, and Jones

Regarding Claim 10: Dee in view of Ouimet, Hudson, and Jones teaches the above limitations. As previously noted in combination with Dee, Jones teaches wherein the display screens comprise a first display screen configured to display to a parking user and a second display screen configured to display to pedestrians (a first screen viewable from the front of meter mechanism 72 and a second screen viewable from the rear of meter mechanism 72. See at least [0065] and Fig. 1). The motivation to combine Dee, Ouimet, Hudson, and Jones is the same as explained under claim 9 above, and is incorporated herein.

Regarding Claim 13: Dee in view of Ouimet, Hudson, and Jones teaches the above limitations. Additionally, Dee discloses one or more sensors (the electronic module 20 of the first preferred embodiment has a vehicle sensor 48 on a rear face thereof to detect the presence of a vehicle in the metered parking space. See at least Column 7, Lines 50-55). 

Regarding Claim 14: Dee in view of Ouimet, Hudson, and Jones teaches the above limitations. Additionally, Dee discloses wherein the one or more sensors comprise a camera, a vehicle sensor, a pedestrian sensor, or a combination thereof (the electronic module 20 of the first preferred embodiment has a vehicle sensor 48 on a rear face thereof to detect the presence of a vehicle in the metered parking space. See at least Column 7, Lines 50-55). 

Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dee et al. (US 5710743) in view of Ouimet et al. (US 6823317 B1), Hudson et al. (US 2014/0214499 A1), and Jones et al. (US 2012/0285790 A1), and further in view of MacKay et al. (US 2018/0225908 A1). 

Regarding Claim 4 and 11: Dee in view of Ouimet, Hudson, and Jones teaches the above limitations. Dee does not unambiguously disclose an adapter on a bottom surface of the media display cap configured to interface between the media display cap and a parking pay station. 
	However, MacKay teaches an adapter on the bottom surface of a media display cap configured to interface between the display cap and a parking pay station (a saddle plate adapted to be received over a portion of the existing coin vault housing; and a parking meter assembly comprising: … a bottom plate adapted to releasably secure to the saddle plate; and a locking mechanism adapted to secure the front cover and rear cover together and secure the bottom plate to the saddle plate. See at least [0007]. Also: 
Dee, Ouimet, Hudson, and Jones provides a parking meter display cap, upon which the claimed invention’s further incorporation of an adapter can be seen as an improvement. However, MacKay demonstrates that the parking meter prior art already knew of cap adapters. One of ordinary skill in the art could have easily applied the techniques of MacKay to the system of Dee, Ouimet, Hudson, and Jones by incorporating a cap adapter for the display cap of Dee. Further, one of ordinary skill in the art would have recognized that such an application of MacKay would have predictably resulted in an improved system which could be used on existing parking meters which do not fit a display cap as manufactured. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Dee and the teaching of Ouimet, Hudson, Jones, and MacKay. 

Regarding Claim 5 and 12: Dee in view of Ouimet, Hudson, Jones, and MacKay teaches the above limitations. Additionally, MacKay discloses wherein the adapter is removable (a saddle plate adapted to be received over a portion of the existing coin vault housing; and a parking meter assembly comprising: … a bottom plate adapted to releasably secure to the saddle plate; and a locking mechanism adapted to secure the front cover and rear cover together and secure the bottom plate to the saddle plate. See at least [0007]. Also: A bottom portion of the saddle plate 106 is adapted to fit over a top of the coin vault housing 108. In this regard, the saddle plate has a lower profile 404 that generally matches the profile of the coin vault housing. … The saddle plate 106 further comprises an upper profile 406 that generally matches a lower profile of the parking meter assembly 101. See at least [0148]. Also: See Fig. 3 and Fig. 4). The motivation to combine Dee, Ouimet, Hudson, Jones, and MacKay is the same as explained under claim 4 above, and is incorporated herein.


Allowable Subject Matter
Claims 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Jones et al. (US 2012/0285790 A1) describes an upgraded parking pay station with a network communications device, a memory, a display cap housing two display screens, and an existing parking pay station. Jones further describes a server that transmits information to the upgraded parking pay station, and that parking pay stations may manage multiple parking spaces. 
Dee et al. (US 5710743) describing a parking station cap with a communications device configured to receive advertising media and a screen configured to display advertising media. 
Ouimet describes a parking pay station that displays video advertisements. 
Hudson et al. (US 2014/0214499 A1) describes a parking pay station with a display screen of at least 7 inches. 
Kim et al. (US 2015/03556604 A1) describes software which identifies a user, and transmits advertising content to a device the user is interacting with. 
King et al. (US 2011/0060653 A1) describes software which determines a location of a parking pay station, and transmits content to the parking pay station based on the location. 

Between the above references the prior art teaches every element of the claimed invention, although not in a single reference. However the invention as claimed requires extensive interleaving of references to arrive at the claimed invention of independent claim 15. Further, the references do not clearly suggest a motivation to combine every element as particularly claimed. As such, the Examiner acknowledges that combining the above references to arrive at the invention of claim 15 would not have been obvious to one of ordinary skill in the art at the time of the invention. 



The following is an examiner’s statement of reasons for eligibility: 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 15-19 are allowable. The restriction requirement between user identity targeted advertising displays and techniques for upgrading parking meters, as set forth in the Office action mailed on 12 December 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 20, directed to upgrading parking meters remains withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 15-19: Applicant amends claims 15 and 17 to clarify the claimed subject matter. 
Examiner’s Response: Applicant's amendments filed 23 November 2020 have been fully considered and they resolve the identified issue. The rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 103 Rejections of claims 1-3, 6-10, 13, and 14:
Dee and other cited references do not teach or suggest converting a traditional single space parking meter into an existing parking pay station managing multiple parking spaces. 
If Dee were modified by Jones as alleged by the Office to address the missing limitation of managing multiple parking spaces in Dee, the alleged combination would render the electronic module in Dee being modified unsatisfactory for Dee’s intended purpose. In this case Dee discloses an electronic module for enhancing an operation of the conventional parking meter having at least one of a time expiry indicator and a violative condition indicator. The one-to-one relationship between the parking meter and the parking space is the foundation of having a time expiry indicator or violative condition indicator in Dee to warn the parking user and the parking enforcement officer. The alleged conversion of the single-space parking meter in Dee to the multi-space parking meter in Jones would destroy the one-to-one relationship between the parking meter and the single parking space in Dee, thereby rendering the “new” time expiry indicator or violative condition indicator on the electronic module in Dee unsatisfactory for its intended purpose. For example, if the time expiry indicator is on the alleged parking meter after the alleged combination, the parking user or the parking enforcement office would not know which parking space among the multiple parking space correspond to the expired parking time since the alleged combination would product a parking meter managing multiple parking spaces. 
Examiner’s Response: Applicant's arguments filed 12 December 2019 have been fully considered but they are rendered moot by the amendment of claims 1, 8, and 15. Additionally, Examiner responds to the above noted arguments: 
Examiner notes that the claims do not require “converting a traditional single space parking meter into an existing parking pay station managing multiple parking spaces”. Further, Examiner notes that the present claims are subject to a restriction, and applicant did not elect the invention drawn to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, the argument is unpersuasive.
Applicant cites the disclosure at Dee Column 2, Lines 40-44 (“In the present invention, however, there is provided an electronic module for enhancing an operation of a conventional parking meter having at least one of a time expiry indicator and a violative condition indicator”) as indicating the “intended purpose” of Dee. However, Examiner respectfully disagrees that the intended purpose of Dee relies on “at least one of a time expiry indicator and a violative condition indicator”. Examiner notes that the purpose of the invention appears to be to display advertising to users in the proximity of a parking pay station. Such a purpose would not be negatively impacted by the proposed combination. Further, Examiner notes that Dee does not appear to expressly rely on the “one-to-one relationship” referenced by applicant. As such, the argument is unpersuasive. 

Applicant’s Argument Regarding 103 Rejections of claims 15-19: Applicant submits that no combination of the cited references, teaches, suggests, or otherwise provides a reason for each and every element of the pending claims. 
Examiner’s Response: Applicant's arguments filed 12 December 2019 have been fully considered. After additional consideration, and in view of the further claim amendments, the rejection under 103 of claims 15-19 is withdrawn for the reasons identified above. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Karner (US 2013/0124320 A1) describes a charging station with multiple display screens, with the second display screen having a 42 inch diagonal measurement and for displaying advertisements. 
Turner (US 2011/0204847 A1) describes a parking pay station that displays video advertisements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2020-01-14